Citation Nr: 1218137	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral planovalgus flat feet, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1967 to August 1969, and in the Army from February 2003 to June 2004.  He also had approximately 271/2 years of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Specifically, in January 2007, the RO granted service connection for bilateral planovalgus flat feet and awarded a noncompensable evaluation, effective June 28, 2005.  The Veteran filed a timely notice of disagreement (NOD).  In November 2007, the RO increased the evaluation to 10 percent, effective June 28, 2005, and issued a statement of the case (SOC).  The Veteran withdrew his appeal in November 2007.  In May 2008, he filed a claim for an increased rating for this disability.  This current bilateral foot disability claim has been characterized as noted on the title page to reflect this procedural history.

Medical evidence that pain from the Veteran's service-connected bilateral foot disability prevents him from working has been received.  Such evidence raises the issue of entitlement to a TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has included this additional issue in the Veteran's appeal.  

In an April 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Later, in May 2009, however, the Veteran withdrew his hearing request.  The Veteran having withdrawn his hearing request, the Board will proceed with appellate review of his appeal.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the issues on appeal.  In essence, the Veteran has reported a worsening of symptoms associated with his service-connected bilateral foot disability since the time of his most recent VA examination of this disorder in June 2008.  More specifically, the Veteran has described a worsening of his foot pain as well as functional impairment.  Indeed, recent VA and private treatment records show ongoing treatment for foot pain.  

Further, the Veteran's primary care provider has stated that the Veteran is unable to work because of foot pain.  In an October 2008 letter, Dr. D.J.F. explained that the Veteran's chronic foot problems cause him "to be unable to work due to his pain."  Subsequent evidence, including a November 2008 private medical statement and a September 2009 VA outpatient treatment record, indicates that the Veteran was working.  In any event, at a minimum, these additional medical records provide further evidence of increased pain since the last VA examination of the Veteran's feet in June 2008.  This evidence also clearly raises the question of whether the Veteran's service-connected bilateral planovalgus flat feet renders him unable to maintain gainful employment.  

In this regard, the Board notes that the June 2008 VA examination of the Veteran's feet was conducted approximately four years ago and does not contemplate his current complaints with regard to his feet.  Moreover, the Board notes that the VA examination does not contemplate the most recent treatment records which have been added to the claims file since that time.  Importantly, these records contain diagnoses of calluses and corns.  Both the Veteran's primary care provider and a VA clinician have recommended that he be evaluated by a podiatrist.  Therefore, the Board finds a current VA examination necessary in order to determine the Veteran's complete disability picture.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate). 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  
2. Schedule the Veteran for a VA examination to determine the nature and extent of the service-connected bilateral planovalgus flat feet and to determine the effect of this disability on his employability.  The claims folder, including a copy of this Remand, must be made available to the examiner for review.  A notation to the effect that this review has occurred should be made in the evaluation report.  All testing deemed appropriate should be conducted.  

After interviewing the Veteran and examining him, the examiner should discuss, with respect to the service-connected bilateral planovalgus flat feet, the presence (including degree) or absence of any foot deformity, pain on manipulation and accentuated use, swelling on use, and characteristic callosities.  Also, the examiner should discuss the impact of any pain, weakness, fatigue, incoordination, or lack of endurance on repetitive use of the Veteran's feet.  

The examiner should opine as to whether it is at least as likely as not that this service-connected bilateral foot disability alone, without consideration of the Veteran's nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  In answering this question, the examiner should take into account the Veteran's education and employment background; Dr. D.J.F.'s October 2008 opinion (that the Veteran is unable to work due to his chronic foot pain); and whether or not the Veteran currently works.  

Rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Also, schedule the Veteran for a VA examination to evaluate the impact of the remainder of his service-connected disabilities [posttraumatic stress disorder (PTSD) (70%), tinnitus (10%), and gastroesophageal reflux disease (10%)] on his employability.  The claims folder, including a copy of this Remand, must be made available to the examiner for review.  A notation to the effect that this review has occurred should be made in the evaluation report.  Any studies and testing deemed appropriate should be conducted.  

The examiner should opine as to whether it is at least as likely as not that these additional service-connected disabilities alone, without consideration of the Veteran's nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  In answering this question, the examiner should consider the Veteran's education and employment background and whether he currently works.  

Rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).  

4. Thereafter, readjudicate the claims on appeal, as are listed on the title page of this Remand.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


